                Case 5:21-mj-00063-AMG Document 11 Filed 02/08/21 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF OKLAHOMA


         UNITED STATES OF AMERICA                                                      NOTICE
                           vs.

         Michael Brandon Houck                                             CASE NO. M-21-63-AMG

IN CUSTODY
TYPE OF CASE:
           ☐ CIVIL      ☐ CRIMINAL

   TAKE NOTICE that a proceeding in this case has been set for the place, date, and time set forth below:

PLACE:                                                            ROOM NO.:
                                                                                      Courtroom No. 101
William J. Holloway Jr. United States Courthouse
200 N.W. 4th Street                                               DATE AND TIME:
Oklahoma City, OK 73102
                                                                    Wednesday February 10, 2021 at 1:00pm
TYPE OF PROCEEDING:

                      Detention and Preliminary Hearing

            TAKE NOTICE that a proceeding in this case has been rescheduled as set forth below:

PLACE:                      DATE AND TIME PREVIOUSLY SCHEDULED:   RESCHEDULED DATE AND TIME:

William J. Holloway Jr.
United States Courthouse
200 N.W. 4th Street
Oklahoma City, OK 73102




                                                                  AMANDA MAXFIELD GREEN
                                                                  U.S. MAGISTRATE JUDGE
2/8/2021
                                                                  s/Ryan Beam
Date                                                              (By) Deputy Clerk
